85 So.3d 579 (2012)
VERO BEACH REAL ESTATE INVESTORS, L.L.C. and Eric Levine, Appellants,
v.
JERICHO STATE CAPITAL CORP. of Florida, Andrea Levine and Stuart Kramer, Appellees.
No. 4D11-710.
District Court of Appeal of Florida, Fourth District.
April 25, 2012.
*580 Karl M. Scheuerman and Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for appellants.
Lee Milich of Lee Milich, P.A., Fort Lauderdale, for appellees.
PER CURIAM.
Appellant, Vero Beach Real Estate Investors, LLC ("VBRE"), a dissolved limited liability company, appeals an order which dismissed all the counts it brought in a Fourth Amended Complaint against Jericho State Capital Corporation of Florida ("Jericho"). We affirm the dismissal. The trial court correctly concluded that VBRE lacked standing because it assigned its claims against Jericho to the members of VBRE. We note that the counts asserted by the co-plaintiff, Eric Levine, a former member of VBRE, remain pending.
We understand VBRE's concerns about the inconsistent positions taken by Jericho during this litigation. In seeking dismissal of Levine's claims in earlier versions of the complaint, Jericho argued that Levine lacked standing because there was no valid assignment of VBRE's claims against Jericho to Levine. We write this opinion to make it clear that our affirmance is based on the conclusion that VBRE assigned its claims against Jericho to the managing members of VBRE, including Levine. Therefore, it is now the law of the case that Levine received a valid assignment of VBRE's claims against Jericho.
Affirmed.
TAYLOR, CIKLIN and GERBER, JJ., concur.